specifically pleaded laches, Castillo was required to overcome the
                rebuttable presumption of prejudice. NRS 34.800(2).
                            Castillo argues that the district court erred in dismissing his
                claim that his two consecutive sentences of life without the possibility of
                parole violate the Eighth Amendment. He also contends that his sentence
                violates U.S. Supreme Court precedent as announced in                Graham v.
                Florida, 560 U.S. 48 (2010), and Miller v. Alabama,           U.S.     , 132 S.
                Ct. 2455 (2012). He asserts that his sentencing hearing did not comply
                with the requirements of Miller.     Citing Martinez v. Ryan, 566 U.S.
132 S. Ct. 1309 (2012), he argues that the district court erred in
                concluding that ineffective assistance of post-conviction counsel did not
                establish good cause for his failure to raise these claims sooner.
                            We conclude that this argument lacks merit. The ineffective
                assistance of post-conviction counsel is not good cause in the instant case
                because the appointment of counsel in the prior post-conviction
                proceedings was not statutorily or constitutionally required.    See Crump v.
                Warden, 113 Nev. 293, 303, 934 P.2d 247, 253 (1997); McKague ix Warden,
                112 Nev. 159, 164, 912 P.2d 255, 258 (1996). Further, we have recently
                held that Martinez does not apply to Nevada's statutory post-conviction
                procedures, see Brown v. McDaniel, 130 Nev. „ 331 P.3d 867, 872-
                73 (2014), and thus, Martinez does not provide good cause for this late and
                successive petition.
                            To the extent that Castillo argues that Graham and Miller
                provide good cause to file a post-conviction petition and regardless of
                whether Miller may be retroactively applied to Castillo's sentence, we
                conclude that this argument lacks merit.     Graham prohibits a court from
                sentencing a juvenile offender to a sentence of life without the possibility

SUPREME COURT
     OF
   NEVADA
                                                      2
(0) 1947A sem
                 of parole for a nonhomicide offense and Miller prohibits a court from
                 sentencing a juvenile convicted of homicide to a mandatory life-without-
                 the-possibility-of-parole sentence.   Miller,      U.S. at , 132 S. Ct. at
                 2475; Graham, 560 U.S. at 79. Neither precedent applies to Castillo's
                 case. The jury had discretion to sentence Castillo to life without the
                 possibility of parole, life with the possibility of parole after twenty years,
                 or a definite term of fifty years with parole eligibility after twenty years
                 for first-degree murder. 2 1995 Nev. Stat., ch. 443, § 44, at 1181-82.
                 Accordingly, the district court did not err in dismissing his petition
                 without conducting an evidentiary hearing, and we
                               ORDER the judgment of the district court AFFIRMED. 3
Johns.
2 The  State withdrew its notice of intent to seek the death penalty
                 prior to trial.

                       3 We   deny Castillo's motion for oral argument.


SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e
                cc: Hon. Scott N. Freeman, District Judge
                     Federal Public Defender/Las Vegas
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  4
(0) 1947A